Citation Nr: 0910300	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-14 487	)	DATE
	)
	)


THE ISSUE

Whether an August 11, 1983, Board of Veterans' Appeals 
(Board) decision should be reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The movant had active duty for training from February 1961 to 
August 1961 and active service from March 1964 to April 1972.

This matter is before the Board as an original action on the 
motion of the Veteran in which he alleges CUE in an August 
11, 1983, Board decision that denied entitlement to service 
connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In an August 11, 1983, Board decision, the Board denied 
the Veteran's claim for service connection for a psychiatric 
disorder.

2.  The correct facts, as they were known at the time of the 
August 11, 1983, Board decision, were before the Board and 
the statutory or regulatory provisions extant at the time 
were correctly applied.


CONCLUSION OF LAW

The August 11, 1983, Board decision denying entitlement to 
service connection for a psychiatric disorder was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400, 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004).

The Veteran alleges CUE in the Board's August 11, 1983, 
decision on the basis that the Board did not have proper 
jurisdiction over the issue of entitlement to presumptive 
service connection in addition to direct service connection.  
Under 38 U.S.C.A. § 7111, a prior Board decision may be 
reversed or revised on the grounds of CUE.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged CUE, or errors of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 
(Fed. Cir.) (expressly holding that in order to prove the 
existence of CUE, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b).

At the time of the Board's decision in August 1983, the 
evidence of record included the Veteran's service medical 
records, VA examination and treatment records, and the 
appellant's statements.  In this instance the file does not 
show, and the appellant has not indicated, any evidence that 
the correct facts were not before the adjudicators at the 
time of the rating decision.

The facts at the time of the August 1983 Board decision 
included the following:  The appellant's DD Form 214 shows 
decorations and awards include a National Defense Service 
Medal, 4 O/S Bars, an Army Commendation Medal, a Vietnam 
Service Medal w/6 Bronze Service Stars, two Good Conduct 
Medals, a Vietnam Campaign Medal w/60 device, an Expert 
Badge-M16 rifle, and a Sharpshooter Badge-M14 rifle.

The December 1960 service entrance examination report shows 
that psychiatric examination was normal.  On the accompanying 
medical history, he indicated that he had or had had nervous 
trouble.  He denied having or having had frequent trouble 
sleeping, and depression or excessive worry.  A July 1961 
separation examination report shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history, he indicated that he had or had had depression or 
excessive worry and nervous trouble.  He denied having or 
having had frequent trouble sleeping, and frequent or 
terrifying nightmares.

A March 1964 service entrance examination report shows that 
psychiatric examination was normal.  His neuropsychiatric 
state was assigned a profile of "1." On the accompanying 
medical history, he denied having or having had frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble of any 
sort.  An October 1968 record of treatment notes the 
appellant's report of a recent increase in anxiety.  The 
impression was "Deferred."  A January 1969 record notes the 
appellant's reported history of a nervous condition.

Treatment records, dated from October 1971 to November 1971, 
reflect a diagnosis of paranoid schizophrenic reaction.  
Stress was noted to be, "moderate, duty in combat zone."

A February 1972 report of examination shows that psychiatric 
examination was normal.  His neuropsychiatric state was 
assigned a profile of "1."  On the accompanying medical 
history he indicated that he had or had had nervous trouble.  
He denied frequent trouble sleeping and depression or 
excessive worry.  Records at separation note the appellant 
was experiencing both financial and marital problems because 
of an inability on his part to manage his personal affairs.  
The records note that such caused the appellant stress and 
frustration that he was unable to handle and function 
effectively as a soldier.  The diagnosis was inadequate 
personality.

VA inpatient treatment records, dated from April 1980 to May 
1980, reflect a diagnosis of sociopathic personality disorder 
with psychosis, probably drug induced.  The examiner stated 
that the uncompleted and questionably valid evaluation 
instruments precluded a definitive diagnostic picture.  The 
examiner added that malingering could not be ruled out.

In an April 1983 opinion, the examiner stated the claims file 
had been reviewed.  The examiner noted that the appellant had 
been diagnosed with a plethora of diagnoses ranging from 
normal to paranoid schizophrenia.  Diagnosed character 
disorders were noted to include sociopathic, inadequate 
personality, borderline personality, and malingering.  The 
examiner opined that the appellant suffered from an emotional 
disorder, namely borderline personality disorder, and that 
the first overt onset was in 1971.  

The laws and regulations extant in August 1983 pertinent to 
service connection in this matter were essentially the same 
as they exist currently.  Service connection connoted many 
factors, but basically, it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
Board notes that at the time of the August 1983 Board 
decision, there were multiple diagnoses of record.  There was 
an abundance of diagnoses of personality disorders and 
schizophrenia.  Then and now, nothing prohibited the Board 
from balancing and analyzing the evidence.  See Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

In August 1983 and at present, service connection may be 
granted for chronic disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  Congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, 
service connection for a personality disorder was denied as a 
matter of law.  

Based on the facts at that time, the appellant has not 
clearly identified, and the Board does not find, undebatable 
error in the August 1983 Board decision denying service 
connection for a personality disorder.  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  In addition, since service connection 
for a personality disorder was denied as a matter of law, in-
service aggravation of that personality disorder is 
irrelevant.  Therefore, the denial of the Veteran's claim for 
a psychiatric disorder because he was diagnosed with a 
personality disorder encompassing all relevant symptoms was 
not clearly and unmistakably erroneous.  While the Board at 
that time acknowledged changing diagnoses including non 
personality disorders such as schizophrenia, the Board 
weighed the evidence and rejected the theory that the 
personality diagnosis was not the sole diagnosis after 
extensive medical examination and evaluation.  In reaching 
this determination, the Board apparently relied on the 
medical judgment provided by the medical member of the panel 
deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 
552-53 (1995).  Mere disagreement with how evidence is 
weighed is not CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).

The moving party argues that the Board made a clear and 
unmistakable error by failing to afford the Veteran the 
benefit of the presumption of service connection under 38 
C.F.R. § 105(a).  However, the Federal Circuit recognized 
that separate theories in support of a claim for a particular 
benefit are not equivalent to separate claims and that a 
final denial on one theory is a final denial on all theories.  
See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005).  As 
such, the moving party's claim for error in that presumptive 
service connection was not adjudicated by the RO in their 
rating decision prior to the Board decision fails.

In light of the foregoing, the Board finds that the Veteran 
has not established that any of the correct facts, as they 
were known at the time, were not before the Board on August 
11, 1983, and has not shown that but for incorrect 
application of statutory or regulatory provisions, the 
outcome of the claim would have been manifestly different.  
Accordingly, the Board concludes that there was no CUE in the 
August 11, 1983, Board decision denying service connection 
for a psychiatric disorder.


ORDER

The Veteran's motion to revise or reverse the August 11, 
1983, Board decision that denied his claim for service 
connection for a psychiatric disorder is denied.



                       
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



